Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 24 is objected to because of the following informalities:  line 7, “speed is limit” should be “speed limit” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeLorean (US 9,607,510).
As for claim 1, DeLorean teaches a display panel (sign 100; fig. 3A & 3B; column 10, lines 53-60) comprising 
a screen (inherent part of sign 100), the display panel configured to display content (display information; column 11, lines 12-22) on the screen; 

As for claim 6, DeLorean teaches 
wherein the display panel further comprises a wireless transceiver (data source 140; fig. 3B) for receiving display content (data source 140 could be connected to computer 145 via a radio connection; column 11, lines 23-37; fig. 3C).
As for claim 7, DeLorean teaches 
wherein the display panel further comprises a second-screen arranged to face a direction different from the direction which the screen faces (two signs 100 facing directions can be mounted on top of vehicle; fig. 6; column 12, line 65 through column 13, line 7).
As for claim 8, DeLorean teaches 
wherein the screen is configured to be mounted to the top of a vehicle or to the side of a vehicle (sign 100 can be mounted on top of vehicle; fig. 6; column 12, line 65 through column 13, line 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLorean.

As for claim 4, DeLorean further teaches using sensor 125 to measure speed of the sign 100/vehicle mounted on (fig. 3B; abstract).  However, DeLorean does not teach 
wherein the display panel is configured to receive from a smartphone information on the speed in which the display panel is moving.
On the other hand, one of ordinary skill in the art would recognize that smartphone is capable of providing speed information due to its internal accelerometer.  Therefore, it would have been obvious to similarly utilize a smartphone to provide speed information due to its common availability and use.
As for claim 5, modified DeLorean teaches 
wherein display panel is configured to be physically connected to a smartphone (it is common to connect a smartphone to a peripheral device either physically through a cable or through wireless means such as Bluetooth.

Allowable Subject Matter
Claims 17-21 are allowed.
Claim 24 would be allowed with above minor objection resolved.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

detecting the speed in which the display panel is moving; shortening the intervals between successive contents in the sequence if the speed is slower than a pre-determined threshold; and lengthening the intervals between successive contents in the sequence if the speed is faster than a pre-determined threshold, of claim 17 (fig. 11); and 
detecting the speed limit of the locality in which the display panel is in; shortening the intervals between successive contents in the sequence if the speed limit is lower than a pre-determined threshold; and lengthening the intervals between successive contents in the sequence if the speed limit is higher than a pre-determined threshold, of claim 24 (fig. 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TOM V SHENG/               Primary Examiner, Art Unit 2628